Citation Nr: 1629903	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure or a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associated Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and Cleveland, Ohio.

This case was previously before the Board in June 2014 and December 2015.  There has been substantial compliance with each of the mandates of the remands.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence does not support the finding that the Veteran has bronchitis causally related to, or aggravated by, service.

2.  The preponderance of the evidence does not support the finding that the Veteran has sleep apnea causally related to, or aggravated by, service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As directed by the most recent Board remand, in January 2016 VA provided the Veteran appropriate notice with regard to a claim based on asbestos exposure.  The Veteran was afforded an adequate VA examination in connection with the claim of service connection for sleep apnea.  As explained within, the Veteran did not report to a VA examination scheduled in connection with the bronchitis claim, thus the Board will decide the claim based on the evidence of record. 38 C.F.R. § 3.655(b). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Bronchitis

The Veteran was scheduled and notified of a VA examination to assess his lung condition in January 2016; however, the Veteran did not appear for the examination.  A March 2016 Report of Contact details VA's attempt to contact the Veteran after the VA Medical Center (VAMC) reported that he refused to report to a scheduled examination.  According to the Report of Contact, VA personnel was unable to contact the Veteran.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions and the Veteran is not prejudiced by a decision at this time.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of bronchitis or any lung condition.  The separation examination dated in June 1970 was negative for any respiratory or lung condition.

Following service, a July 1987 general VA examination report showed no treatment for bronchitis.  In April 2002, the Veteran was treated for pulmonary emphysema without acute lung pathology.  In February 2003, he was treated for atypical chest pain, and was treated for heart problems.  In February 2007, the Veteran received private treatment for his diagnosed bronchitis.  He was seen for a cough in October 2009.  The lungs were noted to be hyperinflated.  The impression was that a lung condition "could be chronic" but clinical correlation was "suggested to rule out pulmonary congestion."  He was then seen in June 2010 complaining of shortness of breath and chest pain.  The record notes that the pervious visit had been for pneumonia, which was diagnosed with at that time as well.  At a visit in January 2011, he was noted to have COPD but no other lung or respiratory condition.  A March 2011 private medical record shows that "[l]ung fields revealed mild bilateral wheezing, diminished air entry, and no carotid bruit."  At that time acute bronchitis and severe COPD was diagnosed.  

The medical evidence of record does not support a finding that the Veteran has chronic bronchitis.  By October 2009 a chronic condition was noted to be possible and the Veteran has been diagnosed with chronic and severe COPD.  However, he has only ever been diagnosed with acute cases of bronchitis and pneumonia, nothing chronic.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  

While the Veteran has a diagnosis of COPD many years after service and has been treated for that condition for several years, there is no medical evidence that this condition is related to service, asbestos exposure, or any service-connected disease.  While the Board remanded the appeal for a VA examination, as noted above, the Veteran failed to report to the examination.  Therefore, the Board must base the decision on the medical evidence of record.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, diagnosing a lung condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether he has a lung condition related to service is a complex issue and thus, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

In deciding this appeal, the competent medical evidence carries greater probative weight.  The preponderance of the evidence is against a finding that the Veteran has a lung condition that was caused or aggravated by service, or manifested within one year of service.  Therefore, entitlement to service connection is not warranted.

Sleep Apnea

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of sleep apnea or any sleep disorder.  The separation examination dated in June 1970 was negative for sleep apnea or a respiratory condition.

The earliest medical evidence of sleep apnea is from medical records dated many years after service.  A VA examination and medical opinion was provided in June 2015.  The Veteran reported that he was diagnosed with sleep apnea in 2003.  The examiner noted that the Veteran had a sleep study in October 2003 that showed the Veteran had sleep apnea.  Later, in May 2012, another private sleep study showed sleep apnea.  The 2012 report also noted morbid obesity.  The VA examiner notes that a CPAP machine is used by the Veteran.

The examiner opined that the Veteran's sleep apnea is caused by his morbid obesity.  The examiner also opined that the Veteran's obesity is secondary to his dietary indiscretion and noncompliance.  The examiner indicated that the obesity is not related to the Veteran's service-connected ischemic heart disease, diabetes, or peripheral neuropathy.  The examiner noted that the Veteran's "obesity is the major risk factor for his [diabetes], which caused his IHD, peripheral neuropathy, and [heart issues]."  In addition, the Veteran's medical records do not show evidence of asbestosis, so the examiner opined that "there is no evidence that asbestosis caused his sleep apnea.  Asbestosis is not a risk factor for obstructive sleep apnea.  This opinion is based on review of the medical records and clinical experience and expertise."

The Veteran's representative has also alleged in an argument written in June 2016 that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected psychiatric condition.  In support of this argument, the representative cited to a number of internet articles and medical studies about mental health and sleep apnea.   The articles purport that psychiatric disorders are oftentimes associated with sleep apnea.  While the evidence in the reports note that a percentage of people with psychiatric conditions have sleep apnea, the articles do not argue conclusively that psychiatric conditions cause or aggravate sleep apnea.  The articles indicate that there "may" be a causal connection but that is not proven or shown by the research to date.  Therefore, the finding in the articles is too speculative to base a grant of service connection.  Also, the various articles submitted do not provide any information specific to the Veteran, his condition or medical history.  The articles discuss potential connections between psychiatric issues and sleep apnea.  However, even the articles submitted do not indicate that there is a heavy correlation, merely a possible correlation in general.  These documents are too general in nature to provide, alone, the necessary evidence to show that the Veteran's sleep apnea condition was caused by a psychiatric condition.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).  The documents in the current case do not provide information regarding the facts of the appellant's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's sleep apnea is related to a psychiatric condition.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, sleep apnea could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  Thus, the Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether sleep apnea is caused or aggravated by a service-connected disability or asbestos exposure.

In sum, the evidence of record does not support a finding that service connection is warranted.  The only competent medical opinion on the etiology of the Veteran's condition finds that the Veteran does not have sleep apnea caused or aggravated by service or a service-connected disability.  Instead, the opinion is that the Veteran's sleep apnea resulted from the Veteran's obesity.  The examiner specifically noted that the obesity is a result of the Veteran's noncompliance with medical advice and is not caused or aggravated by any of his service-connected disabilities.

Service connection on a direct basis is not warranted because the medical evidence shows that it presented more than 30 years after service; it was not shown in service or within one year of separation.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bronchitis, to include as due to asbestos exposure, is denied.

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure or a service-connected disability, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


